Pee Curiam,
We are not convinced that either of the assignments of error should be sustained. The witness referred to in the first specification was incompetent to testify to what occurred in the lifetime of plaintiff’s testatrix, and hence the offer to prove conversations, in which it was alleged she admitted that title to the personal property on the farm was in Joseph R. Kyte, was rightly rejected. The case depended on questions of fact which were fairly submitted to the jury with instructions which appear to have been substantially correct and adequate. There is nothing in any of the specifications of error that requires further notice.
Judgment affirmed.